459 So.2d 1118 (1984)
Bruce W. WYMAN, Appellant,
v.
STATE of Florida, Appellee.
No. AX-466.
District Court of Appeal of Florida, First District.
November 14, 1984.
*1119 Michael Allen, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., and Henri C. Cawthon, Asst. Atty. Gen., Tallahassee, for appellee.
WIGGINTON, Judge.
Appellant appeals his conviction of burglary of a structure, asserting that he was improperly sentenced under the sentencing guidelines, Florida Rule of Criminal Procedure 3.701. We agree with appellant that the record does not contain any proper evidentiary basis to support the trial court's departure from the guidelines on the ground that appellant "induced another to commit a criminal offense together with defendant." Therefore, we reverse the sentencing order and remand for resentencing under the sentencing guidelines.
JOANOS and BARFIELD, JJ., concur.